211 S.W.3d 670 (2007)
COLLEGE OF The OZARKS, Appellant,
v.
John WILSON, Respondent,
Division of Employment Security, Respondent.
No. WD 66229.
Missouri Court of Appeals, Western District.
January 23, 2007.
Jennifer Ann Mueller, Springfield, MO, for Appellant.
Larry Raymond Ruhmann, Jefferson City, MO, for Respondent Employment Security.
*671 Timothy Sean Davis, Branson, MO, for Respondent Wilson.
Before JAMES M. SMART, JR., P.J., EDWIN H. SMITH, and LISA WHITE HARDWICK, JJ.

Order
PER CURIAM.
The College of the Ozarks appeals the Labor and Industrial Relations Commission's award of unemployment benefits to John Wilson, arguing that the award is not supported by competent and substantial evidence.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b)